TATE, Judge.
After so notifying this court, the defendants-appellants did not appear in person or through counsel when their case was called for argument on the date it had been docketed for hearing, and no brief was filed on their behalf. This appeal is therefore considered abandoned, and accordingly is hereby dismissed. Rule VII, Section 4(b), Uniform Rules of the Courts of Appeal, 8 LSA-R.S. (1960 pocket part); Fuselier v. South Louisiana Contractors, La.App. 3 Cir., 138 So.2d 453, and authorities cited therein. All costs of this appeal are assessed against the defendants-appellants.
Appeal dismissed.